DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 7/7/22, with respect to Justel601 have been fully considered and are persuasive.  Justel601 only teaches trace amounts of Al, which is substantially less than the 5 to 60% Al required by the newly amended claims.
Therefore, the 103 rejection of claims 1, 3, 4, 11, 12, 19 and 20 as obvious over Justel601 has been withdrawn. 
The 103 rejection of claims 7-10 and 13 as obvious over Justel601 is moot because the claims have been canceled.

Applicant’s arguments, see pages 6-7, filed 7/7/22, with respect to Justel861 have been fully considered and are persuasive.  Justel861 does not teach or suggest the instantly claimed amounts of Ce and Pr. 
Therefore, the 103 rejection of claims 1, 3, 4, 16, 21 and 22  as obvious over Justel861 has been withdrawn. 
The 103 rejection of claim 15 as obvious over Justel861 is moot because the claim has been canceled. 

Applicant’s arguments see page 7, filed 7/7/22, regarding Justel861 in view of Wasamoto have been fully considered and are persuasive.   The newly amended claims require Al and/or Ga which is not taught by Justel861 or Wasamoto.  	
Therefore, the 103 rejection of claims 1, 3, 4, 17 and 23 as obvious over Justel861 in view of Wasamoto has been withdrawn. 
The 103 rejection of claim 18 as obvious over Justel861 in view of Wasamoto is moot because the claim has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, 11, 14, 16, 17 and 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Justel861, teaches a doped phosphate phosphor but does not teach or suggest the phosphate phosphor compositions set forth in the newly amended claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 	number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734